19-35795-cgm        Doc 10       Filed 05/22/19      Entered 05/22/19 14:05:27      Main Document
                                                    Pg 1 of 3


CORBALLY, GARTLAND AND RAPPLEYEA, LLP Hearing Date: June 4, 2019
Attorneys for Rhinebeck Bank          Hearing Time: 11:00 A.M.
35 Market Street
Poughkeepsie, New York 12601
(845) 454-1110
Patrick T. Gartland (PG0688)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
In Re:                                                                    Case No. 19-35795(cgm)

                                                                          Chapter 11
        G&D Leasing, Inc.,

                                             Debtor.
----------------------------------------------------------------------X

        NOTICE OF HEARING OF MOTION OF BANK OF MILLBROOK
 FOR AN ORDER TERMINATING THE AUTOMATIC STAY AND FOR SANCTIONS

        PLEASE TAKE NOTICE, that upon the annexed motion (hereinafter the “Motion”) of
RHINBECK BANK, by and through its attorneys, Corbally, Gartland and Rappleyea, LLP, will
move this Court before the Honorable Cecelia G. Morris, in her courtroom located at the United
States Bankruptcy Court for the Southern District of New York, 355 Main Street, Poughkeepsie,
NY 12601 at 11:00 a.m. on June 4, 2019, or as soon as counsel may be heard (hereinafter the
“Hearing”) for the entry of an Order pursuant to Fed. R. Bankr. P. §§ 9011, 28 U.S.C.S. § 1927
and 11 U.S.C.S. § 105:
        (1) clarifying that this Court’s existing November 6, 2018 Order (“Existing Order”) granted
Rhinebeck Bank relief from the automatic stay with respect to the real property commonly known
as 115-121 Main Street, New Paltz, New York and all personal property subject to the Mortgage
(collectively, the “Property”) and is still in effect,
        (2) lifting the automatic stay imposed on April 10, 2019, if this Court determines the
Existing Order is no longer in effect pursuant to 11 U.S.C.S. §§362(d)(1),
        (3) Restraining Debtor, G & D Leasing, LLC (“Debtor”), First Debtor, 119 Main Street,
LLC (“First Debtor”), and their respective Managing Members, Mr. Dino Toscani and Ms.
Georgina Tufano (“Mr. Toscani” and “Ms. Tufano”), their affiliates and assigns, from further
bankruptcy filings and/or requesting further stays of the foreclosure sale in the Ulster County

                                                        1
19-35795-cgm       Doc 10     Filed 05/22/19    Entered 05/22/19 14:05:27      Main Document
                                               Pg 2 of 3


Supreme Court action, Index Number 2016-1296 in U.S District Bankruptcy Court (the
“Foreclosure Action”), and from further transferring the Property,
         (4) sanctioning Debtor, First Debtor, and their respective Managing Members, Mr. Toscani
and Ms. Tufano, for acting in bad faith and attempting to mislead the Court, including, without
limitation, by filing the present case, pursuant to 28 U.S.C.S. § 1927 and 11 U.S.C.S. § 105, and
         (5) granting such other relief as the Court deems proper.
         PLEASE TAKE FURTHER NOTICE, that any responses or objections to the Motion
must: (a) be in writing; (b) shall conform to the Federal Rules of Bankruptcy Procedure and the
Local Rules of Bankruptcy Court for the Southern District of New York; (c) shall be filed with the
Bankruptcy Court electronically in accordance with General Order M-242 and Supplemental
General Order M-269; (d) be submitted in hard-copy form directly to the chambers of the
Honorable Cecelia G. Morris, United States Bankruptcy Judge; and (e) be served upon (i) Corbally,
Gartland and Rappleyea, LLP, 35 Market Street, Poughkeepsie, NY 12601 and (ii) the Office of
the United States Trustee for the Southern District of New York, 11A Clinton Avenue, Room 620,
Albany, New York 12207 in each case so as to be received not later than seven (7) days before the
Hearing or within any time specified by the Court within any subsequent Order to Show
Cause.
         PLEASE TAKE FURTHER NOTICE that if no objections to the Motion are timely filed
and served in accordance with the procedures set forth herein or in accordance with the Proposed
Order to Show Cause, the Bankruptcy Court may enter an order granting the Motion without
further notice.
Dated: Poughkeepsie, New York
       May 22, 2019
                          Yours etc.

                               CORBALLY, GARTLAND AND RAPPLEYEA, LLP


                               By: /s/ Patrick T. Gartland                    _________
                                   Patrick T. Gartland (PG0688)
                                   Attorneys for Creditor
                                   Rhinebeck Bank
                                   35 Market Street
                                   Poughkeepsie, NY 12601
                                   (845) 454-1110


                                                  2
19-35795-cgm    Doc 10    Filed 05/22/19     Entered 05/22/19 14:05:27   Main Document
                                            Pg 3 of 3


TO:   United States Bankruptcy Court
      Southern District of New York
      355 Main Street
      Poughkeepsie, New York 12601
      (Via ECF only)

      G & D Leasing, Inc.
      117 Main Street, Suite 6
      New Paltz, NY 12561
      (Via ECF and mail)

      U.S. Trustee
      United States Trustee
      Office of the United States Trustee
      11A Clinton Ave.
      Room 620
      Albany, NY 12207

      Mr. Dino Toscani
      117 Main Street, Suite 6
      New Paltz, NY 12561

      119 Main Street, LLC
      117 Main Street, Suite 6
      New Paltz, NY 12561

      Ms. Georgina Toscani
      54 N. Ohioville Road, New Paltz, New York 12561
      (and via e-mail at gmctufano59@gmail.com)

      David Jedell
      Attorney for G & D Leasing in Supreme Court Action only
      (Courtesy Copy only - via e-mail jedell2017@outlook.com)




                                              3
